Citation Nr: 1823056	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-14 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gastrointestinal reflux disease (GERD).

2.  Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for GERD.

3.  Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for left knee arthritis.

4.  Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for right shoulder arthritis.

5.  Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for status post L5-S1 fusion with left lower radiculopathy.

6.  Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for residual scarring of the left hand/wrist.

7.  Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for residual scarring of the lumbar spine.

8.  Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for residuals of a left wrist dislocation.

9.  Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for residuals of a left ankle fracture.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to July 1984 and from October 1985 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

In February 2015, the Board denied entitlement to service connection for bilateral hearing loss, a chronic bilateral foot disability, a chronic skin disorder, and entitlement to an initial compensable evaluation or residual scarring of the left hand/wrist and low back.  The remaining claims on appeal were remanded.  Subsequently, in a January 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for erectile dysfunction and insomnia disorder.  The remaining appeals identified in the Issues section are properly returned to the Board for appellate consideration.  

In February 2016 and February 2018, the appellant submitted multiple claims that have not been adjudicated by the AOJ.  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

In the February 2018 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, the Veteran indicated that his service-connected GERD prevents him from securing or following any substantially gainful occupation.  This statement raises the issue of entitlement to a TDIU.  The claim for TDIU is part and parcel of the determination for an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although the Board has jurisdiction over this issue, it must be remanded for further development. 

The issues of an initial evaluation in excess of 10 percent for GERD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no evidence of any unadjudicated formal or informal claim for service connection for GERD prior to July 5, 2007.

2.  There is no evidence of any unadjudicated formal or informal claim for service connection for left knee arthritis prior to July 5, 2007.

3.  There is no evidence of any unadjudicated formal or informal claim for service connection for right shoulder arthritis prior to July 5, 2007.

4.  There is no evidence of any unadjudicated formal or informal claim for service connection for status post L5-S1 fusion with left lower radiculopathy prior to July 5, 2007.

5.  There is no evidence of any unadjudicated formal or informal claim for service connection for residual scarring of the left hand/wrist prior to July 5, 2007.

6.  There is no evidence of any unadjudicated formal or informal claim for service connection for residual scarring of the lumbar spine prior to July 5, 2007.

7.  There is no evidence of any unadjudicated formal or informal claim for service connection for residuals of a left wrist dislocation prior to July 5, 2007.

8.  There is no evidence of any unadjudicated formal or informal claim for service connection for residuals of a left ankle fracture prior to July 5, 2007.



CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to July 5, 2007 for the award of service connection for GERD have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 

2.  The requirements for an effective date prior to July 5, 2007 for the award of service connection for left knee arthritis have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 

3.  The requirements for an effective date prior to July 5, 2007 for the award of service connection for right shoulder arthritis have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 

4.  The requirements for an effective date prior to July 5, 2007 for the award of service connection for status post L5-S1 fusion with left lower radiculopathy have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 

5.  The requirements for an effective date prior to July 5, 2007 for the award of service connection residual scarring of the left hand/wrist have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 

6.  The requirements for an effective date prior to July 5, 2007 for the award of service connection for residual scarring of the lumbar spine have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 

7.  The requirements for an effective date prior to July 5, 2007 for the award of service connection for residuals of a left wrist dislocation have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 

8.  The requirements for an effective date prior to July 5, 2007 for the award of service connection for residuals of a left ankle fracture have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  With regard to the Veteran's claims to reopen being reopened below, given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail him.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  The Veteran was advised of VA's duties to notify and assist by notice letter dated in December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addressing the claims for earlier effective dates, as the appeal arises in part from the Veteran's disagreement with the initial effective date following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a). 

The claims being decided herein were remanded in February 2015 for issuance of a Statement of the Case (SOC), which was issued in February 2017.  For these reasons, the Board is satisfied that there was substantial compliance with its remand directives with respect to the issues adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claims.

Earlier Effective Date

VA regulations provide that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  .

The Veteran contends that an effective date earlier than July 5, 2007 should be established for the grant of service connection for GERD, left knee arthritis, right shoulder arthritis, status post L5-S1 fusion with left lower radiculopathy, scarring of the left hand/wrist, residual scarring of the lumber spine, residuals of a left wrist dislocation, and residuals of a left ankle fracture.  He contends an earlier effective date for his award of service connection is warranted, in part, because he went out of service because of his knee and back disabilities.  The Veteran also claimed he filed claims for service connection before he left service.  See February 2015 hearing transcript.

Historically, in July 2007, the Veteran filed a claim for service connection for conditions involving the stomach, feet, lower back, left hand, left ankle, left knee, right shoulder, and acid reflux.  In a December 2008 rating decision, the RO granted service connection for GERD; left knee arthritis; right shoulder arthritis; residuals, status postoperative L5-S1, fusion L2; residuals, scar as secondary to residuals, status postoperative L5-S1, fusion L2; left wrist dislocation residuals; residual scar, left hand as secondary to residuals, left wrist dislocation; and broken left ankle residuals.  The effective date assigned for the grant of the above mentioned claims was July 5, 2007.

As noted above, the effective date for the grant of service connection will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. There is no evidence of record received prior to July 5, 2007, that can be reasonably construed as a formal or informal claim regarding either of the claimed conditions.  Thus, in this case the Veteran is not entitled to an effective date prior to July 5, 2007, the date of receipt of the claim. 

While the Veteran has alleged that he is entitled to an earlier effective date for his awards of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an effective date earlier than July 5, 2007.  The evidence of record clearly indicates that the Veteran's original claim for service connection was submitted on July 5, 2007.

The Veteran contends that he filed his claims at the time of retirement from active service.  Specifically, the Veteran contends that he applied for benefits at the time he retired from service in January 2003.  See January 2017 statement.  The Board notes that there is no indication that such claim for service connection was filed prior to July 5, 2007. The Board notes that the "presumption of regularity" provides that it is presumed that government officials "have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). 

Here, in order to establish an earlier effective date, the evidence must demonstrate clear evidence that a claim, formal or informal, was filed prior to July 5, 2007.  Otherwise, it would be presumed that the RO would have date stamped and associated the claim with the claims file in the ordinary and normal course of business. See, e.g., VA Adjudication Procedure Manual M21-1, III.ii.1.C.1.a. (each document submitted to VA must receive a stamp with the date of receipt).  The claims file does not include clear evidence that demonstrates that a claim was sent earlier than July 2007, such as actual receipt by VA or a certified mail receipt.  Thus, the presumption of regularity is not rebutted.  The Board thus finds that no other correspondence or communication received by the VA before July 5, 2007, can be reasonably construed as intent to file a formal or informal claim.  Therefore, the Board must find that the appropriate date of claim is July 5, 2007.

Treatment records received in October 2001 reflect that the Veteran had a left shoulder disability.  While, under the provisions of 38 C.F.R. § 3.157 (b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of treatment for the Veteran's left shoulder prior to July 5, 2007, cannot constitute a request for service connection for GERD, left knee arthritis, right shoulder arthritis, status postoperative L5-S1, fusion L2, residuals, scar, left wrist dislocation residuals, residual scar left hand, and broken left ankle residuals.

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of the Veteran's informal claim for benefits.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to July 5, 2007, for the grant of service connection for GERD, left knee arthritis, right shoulder arthritis, status postoperative L5-S1, fusion L2, residuals, scar, left wrist dislocation residuals, residual scar left hand, and broken left ankle residuals.  Accordingly, the preponderance of the evidence is against the claims for an effective date prior July 5, 2007, for the award of service connection.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Thus, July 5, 2007, the date he filed his application, is the earliest effective date possible a disability evaluation for service connection may be granted and his claim is denied. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.



ORDER

An effective date earlier than July 5, 2007 for the grant of service connection for GERD is denied.

An effective date earlier than July 5, 2007 for the grant of service connection for left knee arthritis.

An effective date earlier than July 5, 2007 for the grant of service connection for right shoulder arthritis is denied.

An effective date earlier than July 5, 2007 for the grant of service connection for status postoperative L5-S1 fusion with left lower radiculopathy is denied.

An effective date earlier than July 5, 2007 for the grant of service connection for residual scarring of the left hand/wrist is denied.

An effective date earlier than July 5, 2007 for the grant of service connection for residual scarring of the lumbar spine is denied.

An effective date earlier than July 5, 2007 for the grant of service connection for residuals of a left wrist dislocation is denied.

An effective date earlier than July 5, 2007 for the grant of service connection for residuals of a left ankle fracture is denied.


REMAND

The Veteran asserts that he is entitled to an increased rating for his service-connected GERD.  A review of the Veteran's file reveals that the Veteran underwent a VA examination in March 2018 to determine the severity of the service-connected GERD.  This occurred well after the instant appeal was recertified to the Board and that evidence was not considered the agency of original jurisdiction (AOJ) prior to its July 2017 Supplemental Statement of the Case (SOC), where it addressed the Veteran's increased rating claim.  As the Veteran has not waived initial consideration by the AOJ, and because the AOJ continued to gather evidence on the issue before the Board (which situation is not contemplated by 38 C.F.R. § 20.1304), this matter will be remanded for AOJ consideration in the first instance. 38 C.F.R. §§ 19.37, 20.1304(c) (2013); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). 

According to Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. See Rice, supra.  Nonetheless, it does not appear that the Veteran has been afforded written notice of the information necessary to substantiate TDIU claim.  In order for the Veteran's TDIU to be fully and fairly adjudicated it is necessary that he have the opportunity to provide the information necessary to substantiate the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the appropriate notice regarding a TDIU claim.

2.  After the requested development has been completed, the RO shall review and readjudicate the increased rating claim on appeal and adjudicate the claim for TDIU, with application of all appropriate laws, regulations, and case law.  Address all evidence, including the March 2018 examination of gastrointestinal disability.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period within which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


